Citation Nr: 1717157	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by nightmares.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a disability manifested by pain in the arms, knees, and legs, to include as secondary to service-connected Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected Type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected Type II diabetes mellitus.

6.  Entitlement to service connection for a disability manifested by blurred vision, to include as secondary to service-connected type II diabetes mellitus.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, to include service in the Republic of Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his March 2010 and September 2011 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, he was notified of and failed to appear for the subsequently scheduled hearings, and he provided no explanation for his absence.  Thus, his hearing requests are deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2016).

In February 2016, the Board remanded the issues of entitlement to service connection for a chronic disability manifested by nightmares and sleep dysfunction, entitlement to service connection for a chronic disability manifested by pain in the arms, knees, and legs, entitlement to service connection for a disability manifested by blurred vision, and entitlement to service connection for headaches for further evidentiary development.  At that time, the Board also noted that an appeal as to the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity, entitlement to service connection for hypertension, and entitlement to service connection for sleep disturbances had been perfected but had not yet been certified to the Board.  It explained that, as the claims file suggested the Agency of Original Jurisdiction (AOJ) was still taking action on those issues, it was not accepting jurisdiction over them at that time.  However, as review of the claims file reflects that additional action has not been taken on those claims to date, and as the VA Form 8 that is completed by the AOJ for purposes of certifying appeals to the Board is for administrative purposes and does not confer or deprive the Board of jurisdiction, see 38 C.F.R. § 19.35 (2016), the Board is exercising jurisdiction over those matters at this time.

Additionally, upon consideration of the symptoms the Veteran has described, the statements he has submitted in support of his claim, and the information that VA has obtained, the Board is expanding his pending sleep dysfunction or sleep disturbance claim to one of entitlement to service connection for a sleep disorder.  The title page has been amended accordingly.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities; peripheral neuropathy of the bilateral lower extremities; a disability manifested by pain in the arms, knees, and legs; hypertension; and a disability manifested by blurred vision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a disability manifested by nightmares.

2.  The Veteran has not been diagnosed with a sleep disorder.

3.  The most probative evidence is against finding that the Veteran's headaches had their onset in service or are otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disability manifested by nightmares have not been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.655 (2016).

2.  The criteria for establishing service connection for a sleep disorder have not been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.655 (2016).

3.  The criteria for establishing service connection for headaches have not been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, compliant VCAA notice was provided in December 2008 and July 2009 letters.

The duty to assist the Veteran has also been satisfied.  In that regard, the Veteran's service treatment records (STRs) and post-service treatment records are associated with the claims file, as are his lay statements, and he was afforded a VA general medical examination in January 2009.

Additionally, in February 2016, the Board remanded the instant claims so that additional VA examinations and medical opinions could be obtained.  February and March 2016 Compensation and Pension Examination Inquiries reflect that examinations were requested, note the Veteran's current address, and include instructions to send courtesy copies of the examination notice letters to the Veteran's representative.  However, the Veteran did not report for those examinations.  The August 2016 supplemental statement of the case (SSOC) that was subsequently issued by the AOJ informed the Veteran that his claims were being decided based on the evidence of record, because he had failed to report for his scheduled VA examinations.  See 38 C.F.R. § 3.655(b) (2016).  To date, neither he nor his representative has provided good cause for his absence or requested that additional examinations be scheduled.  

The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran also has an obligation to assist in the adjudication of his claim. He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for them.  38 C.F.R. § 3.326.  In view of the forgoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion with respect to the claims denied herein, and that an additional remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See 38 C.F.R. § 20.704(d), (e); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Accordingly, the Board will proceed to a decision on the merits of the claims.

II.  Service Connection

The Veteran is seeking service connection for headaches, a sleep disorder, and a disability manifested by nightmares.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

As already discussed, the Veteran did not report for the VA examinations that were scheduled in connection with the instant claims following the Board's February 2016 remand.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Unfortunately, following review of that evidence, the Board finds that all three claims must be denied.

Headaches

The record includes the Veteran's credible reports, both during treatment and in connection with this claim, of experiencing headaches, and he is competent to observe that condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  However, the preponderance of the evidence is against finding that his headaches were incurred in or are otherwise related to service. 

The Veteran's STRs do not document complaints of or treatment for headaches, he has not asserted that he first experienced headaches during service, and his post-service treatment records do not document reports of headaches until decades after his discharge.  Indeed, the Veteran denied headaches during an initial evaluation at a private facility in October 2002, and the record suggests that he first described headaches to a care provider in 2008, which the Board notes is the year of onset he reported when he filed his claim of entitlement to service connection for headaches in December 2008.

There is also no competent medical opinion of record linking the Veteran's headaches to his period of service.  In that regard, although a 2009 VA examiner diagnosed the Veteran with "frequent headaches," he offered no opinion regarding their etiology.  

The Board does not doubt that the Veteran sincerely believes that his headaches are related to service.  However, the Veteran has not shown that he has specialized training sufficient to provide a competent opinion on that aspect of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Headaches can have many causes, and forming a competent opinion regarding those causes requires medical testing and expertise.  Thus, to the extent that the Veteran's filing of a claim constitutes his opinion that a nexus exists between his current headaches and service, that opinion lacks probative value.

In short, the evidence of record does not reflect that the Veteran's headaches manifested in service or for many years thereafter, and there is no probative evidence linking them to service.  As a result, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim of entitlement to service connection for headaches must be denied.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.

Sleep Disorder and Nightmares

The Veteran is also seeking service connection for a sleep disorder and a disability manifested by nightmares.  Specifically, he has reported experiencing nightmares about his service in Vietnam and has also described waking up in cold sweats.  Following review of the record, the Board finds that the preponderance of the evidence is also against those claims.

The Veteran's STRs do not reflect that he complained of or was treated for nightmares, insomnia, snoring, awakening in cold sweats, or any other symptoms suggestive of the conditions he is now describing.  Furthermore, his post-service treatment records are largely devoid of reports of nightmares or sleep disturbances.  A private clinician did note, in February 2008, that the Veteran snored, and suggested that a sleep study be scheduled.  However, a March 2008 treatment note stated that the study was canceled.  Thus, a sleep disorder was not diagnosed at that time.

During his January 2009 VA general medical examination, the Veteran told the examiner that he woke up at night in a cold sweat and that he had nightmares about serving in Vietnam.  Although the examiner noted that the Veteran complained of "sleep dysfunction," he offered no opinion as to the cause of that dysfunction. 

The Veteran is competent to describe nightmares and sleep disturbances.  See Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a)(2).  The Board notes, however, that there are some inconsistencies in the record with respect to his reports of those symptoms.  For example, he denied experiencing nightmares or night sweats during VA treatment that included a posttraumatic stress disorder (PTSD) screen in February 2010, he again denied experiencing night sweats during VA treatment in February 2011 and August 2012, and he again denied experiencing nightmares during a VA PTSD screen in March 2015.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  More problematic than any credibility concern raised by inconsistencies in the Veteran's statements, however, is the fact that the symptoms he has described have not been attributed to any underlying medical condition.  Indeed, the only clinician who has directly addressed the Veteran's described symptoms-the January 2009 VA examiner-merely stated that the Veteran had presented with "complaints of sleep dysfunction."

A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Here, the Veteran's reported nightmares and sleep disturbances have not been attributed to any particular disability by a competent medical professional, and, in the absence of proof of an associated underlying disability, there can be no valid claim for service connection based on those symptoms.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In finding that the Veteran's reported nightmares and sleep disturbances have not been attributed to a specific disability, the Board acknowledges that both the Veteran and his representative have at times attributed those symptoms to PTSD.  However, the Board notes that the Veteran has not been diagnosed with PTSD and, moreover, a separate claim of entitlement to service connection for PTSD has already been denied.  See February 2016 Board decision.

In short, service connection for a sleep disorder or a disability manifested by nightmares cannot be granted, because there is no evidence of present disabilities related to the symptoms the Veteran has described.  See Brammer, 3 Vet. App. at 225.  The appeal must be denied as to those issues; there is no doubt to be resolved.  38 U.S.C.S. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by nightmares is denied.

Service connection for a sleep disorder is denied.

Service connection for headaches is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the remaining claims on appeal.

I.  Issuance of an SSOC

In February 2016, the Board remanded the issues of entitlement to service connection for a disability manifested by blurred vision and a disability manifested by pain in the arms, knees, and legs, because additional, relevant evidence had been associated with the Veteran's claims file and he had confirmed that he desired initial AOJ review of that evidence.  However, as that additional evidence pertained to the Veteran's Type II diabetes mellitus, it is also relevant to the claims of entitlement to service connection for hypertension and peripheral neuropathy of the bilateral upper and lower extremities, which are now before the Board and have not yet been readjudicated by the AOJ.  

In light of the Veteran's previous request for initial AOJ review of the additional evidence relevant to those claims, and as the September 2015 letter that asked the Veteran whether he desired such review did not identify the specific issues on appeal, the issues of entitlement to service connection for hypertension and peripheral neuropathy of the bilateral upper and lower extremities must now be remanded so that the AOJ may consider that evidence and issue an SSOC.

II.  VA Opinions

The Veteran asserts that he has blurred vision that is related to his service-connected Type II diabetes mellitus.  He was afforded a VA eye examination in February 2013, at which time the examiner stated that there was no evidence of diabetic retinopathy in either of the Veteran's eyes.  The examiner did, however, diagnose the Veteran with a pinguecula in each eye.  In an April 2013 addendum opinion, the same VA examiner opined that the Veteran's pinguecula were not caused by or a result of his diabetes, as there was no documentation in any literature relating the two conditions.  However, secondary service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As it is unclear from the language the examiner employed in his opinion, whether he considered the possibility that the Veteran's diabetes aggravated his pinguecula, remand for an additional opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran has also asserted that his hypertension is related to his service-connected diabetes.  The record confirms that he has been diagnosed with hypertension, and, on a disability benefits questionnaire (DBQ) completed in connection with a March 2015 VA diabetes mellitus examination, the examiner checked a box indicating that the Veteran's hypertension was at least as likely as not permanently aggravated by his diabetes.  Unfortunately, although the examiner also completed a hypertension DBQ, she did not further discuss her determination regarding aggravation of that condition by diabetes.  

Checking a box indicating permanent aggravation of hypertension by diabetes amounts to a conclusory statement, which is insufficient to allow the Board to make an informed decision regarding the weight to assign to the March 2015 examiner's opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  However, the Board finds that her conclusion provides enough favorable medical evidence to satisfy the relatively low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, it finds that a medical opinion that addresses whether the Veteran's current hypertension was caused or aggravated by his service-connected diabetes should be obtained on remand.

III.  Intertwined Claim

Finally, in light of the overlapping symptomatology contemplated by the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and his claim of entitlement to service connection for a disability manifested by pain in the arms, knees, and legs, remand of the latter claim is also necessary.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an ophthalmologist for review.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the ophthalmologist should respond to the following:

(a) For any diagnosed disorder of either of the Veteran's eyes, other than refractive error, is it at least as likely as not (50 percent probability or more) that the disorder was caused by his service-connected Type II diabetes mellitus?  Please explain why or why not, specifically addressing the pinguecula diagnosed by a VA examiner in February 2013. 

(b) If any diagnosed eye disorder was not caused by the Veteran's diabetes, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by that disability?  Please explain why or why not, specifically addressing the pinguecula diagnosed by a VA examiner in February 2013. 

If you find that any eye disorder has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  Return the claims file to the physician who conducted the March 2015 diabetes mellitus and hypertension examinations, if available.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his service-connected Type II diabetes mellitus?  Please explain why or why not.

(b) If the Veteran's hypertension was not caused by his diabetes, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by that disability?  Please explain why or why not.

If you find that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


